On September 16, 1994, the defendant was sentenced to serve a term of ten (10) years at the Montana State Prison for the offense of Criminal Endangerment, a Felony; Twenty (20) years at the Montana State Prison for the offense of Burglary, a Felony and five (5) years at the Montana State Prison for the offense of Criminal Possession of Dangerous Drugs, a Felony. These sentences are to be served concurrently for a total period of incarceration at the Montana State Prison of twenty (20) years. The judgment imposed in this matter is to be served consecutively to that imposed in Cause Nos. DC 86-016(B) and DC 86-017(B). The defendant shall be given credit for nine (9) days for time served in pre-sentence incarceration. Should the defendant be allowed parole, it is also this Court’s recommendations, without objection by the defendant, through his attorney, Stephen J. Nardi, that he be required to pay restitution to his victims in this matter as a condition of his supervised release from prison: Bernie Dupuis, $250.00 Canadian Funds: The Wellington Insurance Company, #PA2658931, Dupuis, $3,109.24 Canadian Funds: George Risi, $1,000.00; and the USAA Insurance Company, Colorado Springs, $2,500.00. Payments are to be made through the Flathead County Attorney’s Office, P.O. Box 1516, Kalispell, MT 59903, according to a schedule developed by his parole officer.
On May 12, 1995, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence remain the same as originally imposed.
The reason for the decision is the sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to find that the sentence imposed is either inadequate or excessive as is required to overcome the presumption that the sentence is correct.
Done in open Court this 12th day of May, 1995.
Hon. John Warner, Chairman, Hon. Robert Boyd, Alternate Member, and Hon. Jeffrey M. Sherlock, Member.
The Sentence Review Board wishes to thank Raymond Schneider for representing himself in this matter.